DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 and RCE filed 9/22/2022 have been entered.
 
Claims 1-5 and 21-24 are currently being examined.
Election/Restrictions
Upon further review, Figs. 1B and 2 are not distinct from each other as separate species, such that Species B is considered drawn to both Fig. 1B and Fig. 2. Species B and Species C are still considered distinct and restriction between them is still required. 
Drawings
The drawings are objected to because: 
In Fig. 2, label 122 and its respective lead line located near label 322 is believed to be in error for 123 which is the element number for a primary nozzle per specification para. 26. The tail cone is correctly labeled with another label 122 and lead line in Fig. 2.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 21 and 23 are objected to because of the following informalities: 
Claim 4: “in fluid communication” should read as – is in fluid communication --. 
Claim 21: “a fluid” should read as – the fluid --.
Claim 23: “an external air source” should read as – the external air source --.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cooling source” in line 7 and “the cooling source configured to flow a fluid through the conduit” in lines 7-8, and also recites “an external air source” in line 12 which is confusing since the elected Species B drawn to Figs. 1B-2 is of cooling systems 200 and 300 which both have a cooling source supplying cooling air to a conduit per paras. 28 and 31, where the cooling source in Species B does not include a fluid different than air. Therefore, as recited, the claim scope is unclear as to whether “a fluid” which the cooling source is configured to flow is air from “an external air source” or a fluid different than air which renders claim 1 as indefinite.
Claims dependent upon claim 1 are also rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. 20210324799 in view of Seki et al. 20220045573 and Adamson et al. 4055041.
Regarding independent claim 1, as best understood (see 112b: for the purposes of examination a cooling source is interpreted as comprising an external air source which is interpreted as providing a fluid which is air through the conduit), Suzuki discloses a gas turbine engine (10A Figs. 1-2) with a cooling system (Figs. 1-2 para. 16), the gas turbine engine comprising:
an electric motor (30 Fig. 1);
a conduit (40 in Fig. 1 para. 39);
a plurality of conductive cables (32 in Fig. 1; electric wire per para. 39 and may
be plural per para. 62; electric wires are conductive cables since they conduct electricity), extending from the electric motor (32 extends from 30 as seen in Fig. 1), the plurality of conductive cables disposed at least partially in the conduit (32 are disposed in 40 as seen in Fig. 1; para. 39); and
a cooling source (blower 34 in Fig. 1 which may be an intake fan for air-cooling the power converter 33 per para. 45) in fluid communication with the conduit (discharge port of 34 is connected to 40 per para. 45 and as shown in Figs. 1-2), the cooling source configured to flow a fluid (cooling gas which is air taken in by blower 34 external to the fan casing 17 in Fig. 1) through the conduit to cool the plurality of conductive cables (per para. 46 gas discharged from blower 34 flows through 40 into the housing of 30 to cool 30, and the relatively low-temperature gas flowing through 40 also contributes to protecting the conductive cables 32 from the heat of the hot section H of the engine by also cooling them per paras. 48, 61) after shutdown of the gas turbine engine (this recitation is considered an intended use of the claimed invention and not a further limiting feature thereof); and 
a strut (27 Fig. 1 para. 33), wherein the strut extends from a tail cone (28 Fig. 1 para. 33), wherein the electric motor is disposed in the tail cone (30 is disposed in 28 as shown in Fig. 1), and wherein the conduit extends through the strut (40 extends through strut 27 as shown in Fig. 1) to an external air source (40 extends to 34 which is mounted on the outer periphery of the fan casing 17 per para. 45 and as shown in Fig. 1, such that air taken in by 34 is external from the gas turbine engine).
Suzuki is silent regarding a pylon and wherein the strut extends from the tail cone to the pylon, and wherein the conduit extends through the pylon to the external air source.
Seki teaches a generator cooling system for a turbo-fan engine (Fig. 1, Abstract). Seki teaches a pylon (P Fig. 1 para. 26) and a strut (43 Fig. 1 para. 30), wherein the strut extends from a tail cone (44 Fig. 1 para. 30) to the pylon (the strut 43 extends radially from 44 to core cowl 38 and radially inner edge of P is shown extending axially to and radially outward from aft end of core cowl 38, such that 43 extends from 44 to P in Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Suzuki a pylon and wherein the strut extends from the tail cone to the pylon as taught by Seki in order to mount the gas turbine engine to the wing of an aircraft via the pylon (Seki para. 26). Suzuki discloses gas turbine engine 10A in Fig. 1 is for an aircraft (Suzuki para. 15, also in Title, Abstract and in multiple other paras. including para. 24).
Suzuki in view of Seki is silent regarding wherein the conduit extends through the pylon to the external air source.
Adamson teaches a gas turbine engine (10 Fig. 1) and a pylon (44 Fig. 1) including a pocket (51 Fig. 1) of the pylon in which critical accessories (50 Fig. 1) are enclosed (col 3 lines 40-50), wherein in Fig. 1 the critical accessories are shown mounted on the outer periphery of the fan casing (56 Fig. 1) circumscribing the fan blades (15 Fig. 1). Suzuki discloses the power converter 33 and fan 34 are mounted on the outer periphery of the fan casing in Fig. 1 of Suzuki as discussed above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pylon of the invention of Suzuki in view of Seki to include a pocket of the pylon as taught by Adamson in which the power converter and fan are enclosed as combining prior art elements according to known methods to yield predictable results. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
With the power converter 33 and fan 34 mounted on the outer periphery of the fan casing 17 shown in Fig. 1 of Suzuki, 33 and 34 are mounted within the pocket of the pylon in the invention of Suzuki in view of Seki and Adamson with conduit 40 extending to the outer periphery of the fan casing 17, and therefore into the pylon, to fan 34 which receives air from the external air source, such that the invention of Suzuki in view of Seki and Adamson teaches “wherein the conduit extends through the pylon to the external air source.”
Regarding claim 2, Suzuki further discloses the cooling source comprises an electric fan (34 may be an intake fan for cooling and is connected to power converter 33 per para. 45, Fig. 1).
Regarding claim 3, Suzuki further discloses the electric fan is configured to actively cool the plurality of conductive cables (paras. 46, 48, 61).
Regarding claim 4, Suzuki further discloses wherein the external air source (34 is mounted on the outer periphery of the fan casing 17 per para. 45 and as shown in Fig. 1 such that air taken in by 34 is external from the gas turbine engine) is in fluid communication with the electric fan (34).
Regarding claim 5, Suzuki further discloses the external air source is disposed radially outward (34 takes in air from radially outward of the fan casing 17 with respect to central axis Z which surrounds bypass passage 21 in Fig. 1) from a bypass airflow path (bypass passage 21 in Fig. 1; para. 27) of the gas turbine engine.

Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Seki and Adamson as applied to claim 1 above, and further in view of Jackowski et al. 20180283197.

Regarding claim 21, Suzuki discloses as discussed above the cooling source configured to flow the fluid through the conduit having the plurality of conductive cables disposed therein (cooling gas which is air taken in by blower 34 external to the fan casing 17 in Fig. 1 and per para. 46 gas discharged from blower 34 flows through 40 into the housing of 30 to cool 30, and the relatively low-temperature gas flowing through 40 also contributes to protecting the conductive cables 32 from the heat of the hot section H of the engine by also cooling them per paras. 48, 61) but Suzuki in view of Seki and Adamson is silent regarding:
a processor; and 
a non-transitory computer readable storage medium in electronic communication with the processor, the non-transitory computer readable storage medium having instructions stored thereon that, in response to execution by the processor cause the processor to perform operations comprising: 
detecting, by the processor, a shutdown of the gas turbine engine; activating, by the processor, the cooling source.
Jackowski teaches a ventilation system including a fan (paras. 12-13, 15) for a gas turbine engine (Fig. 1) including a pylon (Figs. 2A and 6E). Jackowski teaches 
a processor (904 of computer 902 para. 107); and 
a non-transitory computer readable storage medium (para. 107) in electronic communication with the processor (para. 107), the non-transitory computer readable storage medium having instructions stored thereon (para. 107) that, in response to execution by the processor cause the processor to perform operations comprising: 
detecting, by the processor, a shutdown of the gas turbine engine (paras. 109-110); 
activating, by the processor (para. 109 and per para. 54 upon engine shutdown, a circuit applies current to the shape-memory alloy (SMA) so as to heat the SMA and drive the vents open, thus allowing air circulation and upon engine start, the circuit shuts off the supply of current so that the SMA cools and the vents relax to their closed/sealed position), a cooling source (ventilation system including vents and fans which direct cooler air from outside the housing to inside the housing per paras. 13 and 15) configured to flow a fluid (cooler outside air) through a housing which may be a pylon as shown in Fig. 6E and the pylon includes systems routed through or housed within the pylon which require cooling per para. 72 and the strut or pylon 216 connects the aircraft wing to the gas turbine engine 202 and typically houses electrical wiring between the gas turbine engine 202 and the rest of the aircraft.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Suzuki in view of Seki and Adamson to include a processor; and a non-transitory computer readable storage medium in electronic communication with the processor, the non-transitory computer readable storage medium having instructions stored thereon that, in response to execution by the processor cause the processor to perform operations comprising: detecting, by the processor, a shutdown of the gas turbine engine; activating, by the processor, the cooling source as taught by Jackowski as a more efficient method for mitigating heating effects that simplify ground logistics and/or that are less harmful to aerodynamic performance (Jackowski para. 10) and the ventilation system is actuated soon/immediately after engine shut down so as to minimize aircraft departure delays caused by mitigating rotor shaft bow (Jackowski para. 110). 
Regarding claim 23, Suzuki further discloses wherein the cooling source includes an electric fan (blower, i.e. fan, 34 in Fig. 1 which may be an intake fan for air-cooling the power converter 33 per para. 45) and a vent in fluid communication with the external air source (in order for air to be supplied for operation of fan 34 as an intake fan, an intake opening, i.e. a vent, is necessarily required to allow the flow of external air to the fan), but Suzuki is silent regarding wherein the operations further comprise opening, by the processor, the vent in fluid communication with the external air source.
Jackowski teaches wherein the operations further comprise opening, by the processor (para. 109 and per para. 54 upon engine shutdown, a circuit applies current to the shape-memory alloy (SMA) so as to heat the SMA and drive the vents open, thus allowing air circulation and upon engine start, the circuit shuts off the supply of current so that the SMA cools and the vents relax to their closed/sealed position), the vent in fluid communication with the external air source.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Suzuki in view of Seki and Adamson include wherein the operations further comprise opening, by the processor, the vent in fluid communication with the external air source as taught by Jackowski as a more efficient method for mitigating heating effects that simplify ground logistics and/or that are less harmful to aerodynamic performance (Jackowski para. 10) and the ventilation system is actuated soon/immediately after engine shut down so as to minimize aircraft departure delays caused by mitigating rotor shaft bow (Jackowski para. 110).
Regarding claim 24, Suzuki further discloses wherein the cooling source includes an electric fan (34 may be an intake fan for cooling and is connected to power converter 33 per para. 45, Fig. 1), wherein the plurality of conductive cables are disposed at least partially in the conduit (conductive cables 32 are disposed at least partially in conduit 40 in Fig. 1), and wherein the conduit is in fluid communication with the electric fan (conduit 40 is connected to the discharge port of the electric fan 34 per para. 45). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Seki and Adamson and further in view of Jackowski as applied to claim 21 above, and further in view of Stovall et al. 20130284420.

Regarding claim 22, Suzuki further discloses wherein the cooling source includes an electric fan (34 may be an intake fan for cooling and is connected to power converter 33 per para. 45, Fig. 1), but Suzuki in view of Seki and Adamson and further in view of Jackowski is silent wherein activating further comprises increasing a speed of the electric fan.
Stovall teaches a turbine cooling system (10 Fig. 3; para. 3) for cooling conduits. Stovall teaches activating by a processor a cooling source including a fan and further comprises increasing a speed of the fan (per paras. 3, 19 and 30 a control system with a processor (para. 30) is operably connected to a set of fan systems for cooling a set of conduits fluidly connected to a turbine component and the control system modifies a speed, i.e. increases or decreases a speed, of at least one of the fan systems, and per para. 19 the control system 16 can increase the operating speed of the fan motor 7 (e.g., via modifying the output of the variable frequency drive 9) in response to determining a temperature indicator exceeds an upper limit of a predetermined range (indicating an undesirably high temperature).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Suzuki in view of Seki and Adamson and further in view of Jackowski wherein activating further comprises increasing a speed of the electric fan as taught by Stovall to make the system more efficient and less costly (Stovall para. 2) by having the control system modify the speed of the electric fan based on a predetermined range of temperature values and in particular to increase the speed of the electric fan in response to determining a temperature indicator exceeds an upper limit of the predetermined range (Stovall para. 19).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21-24 have been considered but are moot because the new ground of rejection relies on a new combination of references than was applied in the prior rejections of record. In addition, the allowable subject matter indicated in the previous claim set was an interpretation of the recitation which also caused the 112 issues: “the strut extends from a tail cone through the strut and into the pylon.”  The amendment of claim 1 in the current claim set changes the claim scope such that claim 1 and the other claims are rejected as discussed in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741